Citation Nr: 0114247	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  98-14 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the total amount of $6,870.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1969.

This appeal arose from a May 1998 decision of the Committee 
on Waivers and Compromises (Committee) of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that there was no fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of the overpayment, granted a partial waiver in 
the amount of $7,070 for the period from December 1996 to 
October 1997, and denied the veteran a waiver for the 
remainder of the overpayment in the amount of $6,870.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

Although the veteran requested a Travel Board hearing at the 
RO; he failed to appear for the hearing, which was scheduled 
for March 13, 2001.  Nor did he request that the hearing be 
postponed or rescheduled.  Accordingly, the Board will 
proceed as though the veteran's request for a personal 
hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2000).


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Preliminary review indicates that this case is not yet ready 
for appellate disposition, as further assistance to the 
veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C. § 5103A of the VCAA.

Throughout the appellate process, the appellant contended 
that repayment of the indebtedness at issue would subject him 
to undue economic hardship.  The veteran submitted a monthly 
income and expense statement in December 1997, which showed a 
monthly income of $900 and expenses of $835, leaving a $65 
balance.  However, in his statement dated July 29, 1998, he 
indicated that he had recently been laid off twice and that, 
if he paid back the $6,870, he might lose housing or 
transportation, or both, without which he would be unemployed 
and unemployable.  The record does not reflect a current 
statement, however, of his monthly income and expenses.  
Given that the appellant's employment status appears to have 
changed during the pendency of his appeal, the Board believes 
that current information regarding his income and expenses 
should be made a part of the record prior to further 
appellate consideration.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The appellant should be requested to 
submit an updated VA Form 20-5655, 
Financial Status Report.  He should be 
advised that his failure to submit this 
information may adversely affect his 
claim.  All information so received 
should be made a permanent part of the 
appellate record.

2.  The RO should again review the claim.  
If the benefit sought on appeal is not 
granted, the appellant should be 
furnished a supplemental statement of the 
case and given the appropriate time 
period in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim.  The appellant 
has the right to submit additional evidence

and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




